DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the applicant claim that the laminate comprises a cellulose fiber having a fiber length of 0.3 mm or more dispersed in the layer. The applicant provides that the fiber length has an upper limit of 10 mm [0064]. The claimed upper limit far exceeds that which is shown in the specification. One of ordinary skill in the art would not be able to discern whether the invention is workable in ranges outside of 10 mm. Thus, the applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
In regard to claim 17, the applicant claims that the polyolefin resin layer (A) has a cross section of a foam having a foam diameter of 10 µm or more in cross-sectional observation of the polyolefin resin layer; and wherein a proportion of a total area of the cross section of the foam in an area of an observed cross section is 5 to 70%. The applicant has not defined in independent claim 1 that the laminate has an annular structure, thus the foam cannot have a foam diameter. The applicant does not provide drawings, thus there is not a clear understanding as to what the applicant intends with “foam diameter”. Is it the thickness of the foam in the cross section? The polyolefin resin layer (A) within claim 1 does not disclose that the polyolefin resin layer comprises a foaming agent. The applicant does not specify within the remainder of the claims if a foaming agent is used in the polyolefin resin layer (A) or if the foam layer is it’s own layer. The specification states that the layer (A) is a foamed layer having foams due to the action of a foaming agent or a foaming component [0087]. Thus, polyolefin resin layer (A) as claimed in independent claim 1 cannot be foamed without the added agent. Thus, the applicant must distinctly claim the added components to make the claim 17 definite. 
Claims 2-16 and 18-19 are rejected as dependents from the independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuno et al. (JP 2019/136911, hereinafter “Katsuno”).
In regard to claim 1, Katsuno discloses a polypropylene-based film wherein the film includes a layer made of a composition (A) [0011]. Composition (A) includes a polypropylene resin and a cellulose fiber [0009]. The cellulose fiber has a fiber length of 300 µm [0207]. The cellulose fiber has a content in the polyolefin resin layer in an amount of 1% by weight to 60% by weight [0009]. A polyolefin resin layer (II) is formed from a different polyolefin resin layer and is laminated in contact with polyolefin resin layer (A) [0011 and fig. 1(c)].
In regard to claim 5, Katsuno discloses that the polyolefin resin layer (A) comprises a polyolefin having a melting point of 1100C or higher [0023].
In regard to claim 7, Katsuno discloses that polyolefin resin layer (II) has a inorganic fillers [0096].
In regard to claim 9, Katsuno discloses that the polyolefin resin layer (A) comprises at least one type of compound selected from a metal salt of organic acid or organic acid [0059].
In regard to claim 10, Katsuno discloses that the polyolefin resin layer (A) comprises an inorganic material [0066].
In regard to claim 11, Katsuno discloses that the film can comprises polypropylene-based resin (D) which can be the same as the polypropylene-based resin composition constituting polyolefin resin layer (II) [00113]. Fig. 1(c) discloses that reference numeral 1 is a decorative film, reference numeral 2 is a layer (I/polyolefin resin layer A), reference number 3 is a seal layer (polyolefin resin layer II), and reference number 4 is a surface decorative layer (polypropylene-based resin D). Thus, the polyolefin resin layers II and D are on both surfaces of the polyolefin resin layer (A). 
In regard to claim 18, Katsuno discloses that the cellulose fiber has a fiber length of 300 µm [0207].
	In regard to claim 19, Katsuno discloses that the film is used as a member for building materials and automobile parts [0179]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno et al. (JP 2019/136911, hereinafter “Katsuno”).
In regard to claim 4, Katsuno discloses a film that comprises a polyolefin, a cellulose fiber having a length of 300 µm, and wherein the cellulose fiber has a content in the polyolefin resin layer in an amount of 1% by weight to 60% by weight [0009]. The applicant states that “it is possible to adjust the linear expansion coefficient in a direction perpendicular to the laminate direction of the laminate to 1 x 10-4/0C or less by using a laminate with the content of the cellulose fiber is 1% by mass or more and less than 60% by mass, and a polyolefin resin layer composed of the composite material” [specification pg. 28 lines 1-18]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Katsuno to have a linear expansion coefficient in a direction perpendicular to the laminate direction of the laminate to 1 x 10-4/0C or less motivated by the expectation of forming a film in which the laminate can be used in an environment where the temperature varies. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 5, Katsuno discloses a film that comprises a polyolefin, a cellulose fiber having a length of 300 µm, and wherein the cellulose fiber has a content in the polyolefin resin layer in an amount of 1% by weight to 60% by weight [0009]. Katsuno discloses that the film comprises an additional layer of polypropylene. It would be obvious to one of ordinary skill in the art at the time of the invention to have a ratio of a linear expansion coefficient in a temperature range of 20 to 30 0C of the polyolefin resin layer (B) to a linear expansion coefficient in a temperature range of 20 to 30 0C of the polyolefin resin layer (A) is 1/3 to 3/1 motivated by the expectation of forming a film that prevents generation of warpage and deflection. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno et al. (JP 2019/136911, hereinafter “Katsuno”) in view of Hara et al. (US 2020/0062921, hereinafter “Hara”). 
In regard to claims 2-3, Katsuno discloses a polypropylene-based film wherein the film includes a layer made of a composition (A) [0011]. Composition (A) includes a polypropylene resin and a cellulose fiber [0009]. The cellulose fiber has a fiber length of 300 µm [0207]. The cellulose fiber has a content in the polyolefin resin layer in an amount of 1% by weight to 60% by weight [0009]. Katsuno is silent with regard to the composition (A) comprising dispersed aluminum. 
	Hara discloses a cellulose-aluminum-dispersing resin composite material [abstract]. The resin can be used in extrusion molding and injection molding to form a product [0141]. 
	Katsuno and Hara both disclose a polyolefin resin composite that comprises cellulose dispersed within the polyolefin resin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize aluminum as disclosed by Hara in the cellulose resin composite of Katsuno motivated by the expectation of utilize the water repellant action of aluminum micronized and uniformly dispersed into the polyolefin resin [Hara 0144]. 

Claims 6, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno et al. (JP 2019/136911, hereinafter “Katsuno”) in view of Rhee et al. (US 2005/0186373, hereinafter “Rhee”).
In regard to claim 6, Katsuno discloses a film that comprises a polyolefin, a cellulose fiber having a length of 300 µm, and wherein the cellulose fiber has a content in the polyolefin resin layer in an amount of 1% by weight to 60% by weight [0009]. A polyolefin resin layer (II) is formed from a different polyolefin resin layer and is laminated in contact with polyolefin resin layer (A) [0011 and fig. 1(c)]. Katsuno discloses that the polyolefin resin layer (II) is preferably polypropylene but can be formed from another polyolefin. Katsuno is silent with the other polyolefin being high density polyethylene.
Rhee discloses a multilayer sheet and film that includes a layer of a polyolefin material and a layer of a thermoplastic polymer material [abstract]. Rhee discloses that the suitable polyolefins include high density polyethylene and polypropylene [0023]. 
Katsuno and Rhee both disclose multilayer films that are used for products that include a layer of polyolefin material. Thus, it would have been obvious to one of ordinary skill in the art to utilize the high density polyethylene polyolefin material of Rhee for the polyolefin material of the polyolefin resin layer (II) of Katsuno motivated by the expectation of forming a layer with excellent chemical resistance and moisture and vapor barrier properties [Rhee 0022].
In regard to claims 12-14, Katsuno discloses that the film can comprises polypropylene-based resin (D) which can be the same as the polypropylene-based resin composition constituting polyolefin resin layer (II) [00113]. Fig. 1(c) discloses that reference numeral 1 is a decorative film, reference numeral 2 is a layer (I/polyolefin resin layer A), reference number 3 is a seal layer (polyolefin resin layer II), and reference number 4 is a surface decorative layer (polypropylene-based resin D). Thus, the polyolefin resin layers II and D are on both surfaces of the polyolefin resin layer (A). Katsuno discloses that the polyolefin resin layer (A) comprises at least one type of compound selected from a metal salt of organic acid or organic acid [0059]. Katsuno discloses that the film can be thermoformed to form various articles [0001].
Katsuno is silent with regard to the laminate being shaped to have an annular structure. 
Rhee discloses that the multilayer film of the invention can be formed, such as by thermoforming, into desired shapes [0057]. The multilayered films can be formed into three dimensionally shaped articles such as tubes [0057].
	Katsuno and Rhee both disclose multilayered films that are thermoformed into various articles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize thermoforming a tube as disclosed by Rhee for the thermoformed shape of Katsuno motivated by the expectation of forming an article that has an annular shape and can be used for various applications such as packaging [Rhee 0057].
	In regard to claim 15, modified Katsuno is silent with regard to the annular structure having a corrugated shape. Modified Katsuno discloses forming articles using thermoforming. Thermoforming uses a mold to form the end shape. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize a mold with a corrugated annular structure motivated by the expectation of forming an corrugated annular structure that has enhanced flexibility, strength, and durability to non-corrugated annular structures. 
	In regard to claim 16, Katsuno is silent with regard to the film being formed by extrusion or blow molding.
	Rhee discloses that the multilayered films are formed from conventional methods such as coextrusion and blow molding [0052-0053].
Katsuno and Rhee both disclose multilayered films that are thermoformed into various articles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize extrusion or blow molding to form the multilayer film as disclosed by Rhee motivated by the expectation of forming a multilayer film that can be formed from conventional techniques to form a unitary film structure [Rhee 0052-0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782